DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on March 26, 2021 is acknowledged. Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (Langmuir, vol. 28, year 2012, pages 16588-16595).
Regarding claim 1, Cooper discloses a composition comprising silica and a dispersing medium (silica dispersion, Experimental section, page 16589; Fig. 3, page 16590), the polishing composition having, when analyzed by pulse NMR spectroscopy, a specific relaxation rate (R2sp) of from 1.60 to 4.20 as determined by the following Formula (1):
[Expression 1]
R2sp =(R(silica))/(R(medium))−1   Formula (1): wherein R(silica) represents a reciprocal of a relaxation time of silica (unit:/millisecond), and R(medium)) represents a reciprocal of a relaxation time of a dispersing medium (unit:/millisecond) (silica dispersion with colloidal particle% between 6 and 10, Fig. 3, page 16590; Experimental section, page 16589).  The term “polishing" in the preamble is an indication of intended use.  It does not provide a positive limitation to the claim.   Therefore, it is not accorded any patentable weight.
Regarding claim 3, Cooper discloses wherein the silica is colloidal silica (silica dispersion, Experimental section, page 16589; Fig. 3, page 16590).
Regarding claim 4, Cooper discloses wherein the dispersing medium includes water (aqueous dispersion, Experimental section, page 16589).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanamaru et al. (US20120094491).
	Regarding claim 1, Kanamaru discloses a polishing composition comprising silica and a dispersing medium (paragraph 0062). Kanamura is silent about the composition having the specific relaxation rate as recited in the instant claim.  However, the compositional and structural characteristics of the composition disclosed by Kanamaru fall within the preferred ranges required in the Specification of the current application, including silanol group density (Examples 1-1 in Table 1 of Kanamaru disclosure, as compared with paragraph 0045 of the current application), primary and secondary diameters (Examples 1-1, as compared with paragraphs 0043-0044 of the current application), surface area (Examples 1-1, as compared with paragraph 0047 of the current application), and both compositions are colloidal aqueous dispersions (paragraph 0072 of Kanamaru’s disclosure, as compared to paragraph 0092 of the current application), it is reasonable to expect that the two compositions would have similar properties, including the specific relaxation rate.  Additionally, it is noted that claim 1 is drawn to a composition claim and composition claim covers what the 
	Regarding claim 2, Kanamaru is silent about wherein a relaxation time of silica when analyzed by pulse NMR spectroscopy is from 460 milliseconds to 900 milliseconds.  However, the composition and structural characteristics of silica particles disclosed by Kanamaru fall within the preferred ranges required in the Specification of the current application, including silanol group density (Examples 1-1 in Table 1 of Kanamaru disclosure, as compared with paragraph 0045 of the current application), primary and secondary diameters (Examples 1-1, as compared with paragraphs 0043-0044 of the current application), and surface area (Examples 1-1, as compared with paragraph 0047 of the current application), it is reasonable to expect that the two silica would have similar properties, including the relaxation time.  Additionally, it is noted that claim 1 is drawn to a composition claim and composition claim covers what the composition is not what the composition does.  "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
	Regarding claim 5, Kanamaru discloses wherein the pH at 25° C is lower than 7.5 (paragraph 0087).

	Regarding claim 7, Kanamaru discloses wherein the polishing composition is used for polishing an object to be polished containing oxygen atoms and silicon atoms (silicon dioxide, paragraph 0158 and Table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713